DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ponte (US 5,893,418).
Regarding claim 1, Ponte discloses a sprinkler assembly guard, comprising: 
a base (26, 26) having a plurality of base members (Column 3, line 2) centered about a central axis (16) (Figure 1); 
a plurality of protective members (12), each of the protective members (12) having a first portion (Examiner’s Annotated Figure 1) radially spaced from the central axis (16) (Figure 1) and a second portion (24) affixed to one of the base members (26, 26) (Column 3, lines 18-21) and extending radially toward the central axis (Figure 1), the first portions (Examiner’s Annotated Figure 1) of the plurality of protective members (12) being angularly spaced about the central axis (Figure 1, The protective members are spaced concentrically about the central axis) to define a cage volume for housing a sprinkler assembly (The limitation is interpreted as a recitation of intended use, and therefore afforded limited patentable weight; Figure 1, The protective members are spaced 360 degrees about the central axis to define a cage volume); and at least one clip member (44) engaged with the protective members (12) to draw the base members radially inward (The limitation is interpreted as a recitation of intended use, and therefore afforded limited patentable weight; Column 3, lines 35-40, The members are clamped together by the clip member, which because of their connection with the base members will draw the base members inward as well).
However, Ponte fails to discloses the second portion of at least one of the protective members including a securement member extending from the second portion of the at least one of the protective members and axially spaced from the base to define a space therebetween for securely housing a portion of a sprinkler, the securement member includes a first element extending parallel to the central axis and a second element extending perpendicular to the central axis, the first element between the base and the second element.
Ponte discloses a device that includes a securement member (30) defining a space between the securement member (30) and the base (32) for securely housing a portion of a sprinkler (Column 3, lines 26-32), the securement member (30) includes a first element (32) extending parallel to the central axis (Figure 5) and a second element (34) extending perpendicular to the central axis (Figure 5), the first element between the base and the second element (Figure 5). The Ponte securement member differs in that it is arranged on the base member.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ponte, providing the securement member (30) arranged on the second portion (24), and arranged to be axially spaced from the base (32) to define a space between the securement member (30) and the base (32) for securely housing a portion of a sprinkler, the securement member (30) including a first element (32) extending parallel to the central axis and a second element (34) extending perpendicular to the central axis (Figure 5), the first element between the base and the second element, since it has been held since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Please note that Applicant proposes rearrangement of the securement member (paragraph 23), and highlights no criticality for the position of the securement member. One of ordinary skill in the art would have recognized that the securement member may be arranged in a different location, as claimed, and still perform the function of securing a portion of the sprinkler.
Regarding claim 2, modified Ponte discloses the sprinkler assembly guard of claim 1, comprising the second portion (24) of the at least one of the protective members (12) has a first end (Examiner’s Annotated Figure 1) contiguous with the first portion of at least one of the protective members (Examiner’s Annotated Figure 1), and features a second end (Examiner’s Annotated Figure 1), but fails to disclose the second end contiguous with the securement member.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ponte, providing the securement member and second portion to be integrally formed, thereby providing the second end contiguous with the securement member, since it has been held that forming in one piece an article which has been formerly formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993). Please note Applicant has disclosed no criticality to this structure, and proposes alternative locations of the securement member (Paragraph 23). One of ordinary skill in the art would have recognized that forming the securement member and second portion as one member would still provide for the function of securing a portion of the sprinkler. 

    PNG
    media_image1.png
    527
    593
    media_image1.png
    Greyscale

Examiner’s Annotated Figure 1
Regarding claim 4, modified Ponte discloses the sprinkler assembly guard of claim 1, comprising: 
the second element (34) extends in a direction towards the central axis (16) and out of a flow path of the sprinkler frame (Figures 1 and 5, The second element borders the flow passage of the sprinkler frame). 
Regarding claim 5, modified Ponte discloses the sprinkler assembly guard of claim 1, comprising: 
the at least one protective member (12) includes at least two protective members diametrically opposed about the central axis (16) (Figure 1, The left most and right most protective members are diametrically opposed about the central axis (16).
Regarding claim 6, modified Ponte discloses the sprinkler assembly guard of claim 1, comprising: 
the at least one protective member includes four protective members (Figures 1 and 6, There are 8 protective members), with two angularly adjacent protective members of the four protective members being angularly spaced apart by 45 degrees (Column 2, lines 60-62, The 8 protective members are spaced at uniform angles; As such, the spacing between the protective members is 45 degrees).
Regarding claim 7, modified Ponte discloses the sprinkler assembly guard of claim 1, comprising: the plurality of protective members (12) are joined together at a junction (22) aligned with the central axis (Figure 1, The junction is concentric about the central axis), the securement member (as modified) being located between the junction (22) and the base (26, 26) (As modified, the securement member is attached to the second portion, and therefore between the base and the junction.
Response to Arguments
As to Applicant’s request for rejoinder, the restriction requirement has been made Final, due to the lack of unity of invention. The requirement is not withdrawn.
The previously issued objections and 112 rejections are overcome, by Applicant’s amendments.
As to Applicant’s positions that Ponte fails to disclose the claimed amendments, Ponte puts forth the securement member featuring the first element and second element as claimed. The structural amendments amount to an obvious arrangement of parts. Applicant highlights no criticality for the location of the securement members, and proposes additional locations for the position of the securement members in their specification. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505. The examiner can normally be reached M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752